                  IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF CALIFORNIA


UNITED STATES

             Plaintiff,
                                               D.C. No. 1:18-CR-0014-LJO-SKO
                                               Eastern District of California
v.
                                               ORDER
JOHNNY JARAMILLO,

             Defendant.




      This court appointed Johanna S. Schiavoni, Esq., as CJA counsel to represent

defendant Jonny Jaramillo pursuant to the Criminal Justice Act (“CJA”), 18 U.S.C. §

3006A, on August 26, 2019. Counsel has been appointed to handle the defendant’s

pending appeal.

      On October 16, 2019, Ms. Schiavoni filed in this Court a motion and supporting

declaration seeking access to documents designated as “Sealed” or “Assigned Counsel

Only” before this Court. Having considered Ms. Schiavoni’s motion, because CJA

counsel is ordinarily entitled to such documents as part of the record on appeal, the

request for access to the documents and transcripts or portions thereof filed “under

seal” or for “assigned counsel only” is granted.
      The Clerk shall serve on counsel for defendant a copy of district court docket

nos. 36 and 38.

      The court reporters also may transcribe and transmit to counsel under seal the

portions of the transcripts that were noted as “sealed” on the record in the transcripts

of proceedings dated December 3, 2018 and June 17, 2019.

      To the extent counsel seeks to unseal those documents or transcripts after

reviewing them, an application may be made at a later time.

IT IS SO ORDERED.

Dated:    October 17, 2019                   /s/ Lawrence J. O’Neill _____
                                        UNITED STATES CHIEF DISTRICT JUDGE




                                    2
